--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
STATE OF NEVADA

  (state of nevada logo) [t74128001_v1.jpg]   ROSS MILLER
Secretary of State SCOTT W. ANDERSON
Deputy Secretary  
for Commercial Recordings
 

 
OFFICE OF THE
SECRETARY OF STATE
 
Certified Copy
 

   
July 12, 2012

 
Job Number:                 C20120712-0504
Reference Number:
Expedite:
Through Date:
 
The undersigned filing officer hereby certifies that the attached copies are
true and exact copies of all requested statements and related subsequent
documentation filed with the Secretary of State’s Office, Commercial Recordings
Division listed on the attached report.
 
Document Number(s)
Description
Number of Pages
20120482975-50
Stock Split
1 Pages/1 Copies

 

   (state of nevada logo) [t74128001_v1.jpg]
Respectfully,
/s/ Ross Miller 
  ROSS MILLER
Secretary of State
 
 

 
Certified By: Richard Sifuentes
Certificate Number: C20120712-0504
You may verify this certificate
online at http://www.nvsos.gov/
 
Commercial Recording Division
202 N. Carson Street
Carson City, Nevada 89701-4069
Telephone (775) 684-5708
Fax (775) 684-7138
 
 
 

--------------------------------------------------------------------------------

 


    (bar code) [t74128003_v1.jpg] 
(logo) [t74128002_v1.jpg]
ROSS MILLER
 
Secretary of State
 
204 North Carson Street, Suite 1
 
Carson City, Nevada 89701-4520
 
(775) 684-5708
 
Website: www.nvsos.gov
 

   
 Filed in the office of   
  Document Number
   
 /s/ Ross Miller 
 
  20120482975-50
   
  Filing Date and Time
Certificate of Change Pursuant
to NRS 78.209
  
 Ross Miller
 Secretary of State
 State of Nevada
  07/12/2012 9:00 AM
 
  Entity Number
   
  E0103942008-8
       
USE BLACK INK ONLY - DO NOT HIGHLIGHT
 
ABOVE SPACE IS FOR OFFICE USE ONLY

 
Certificate of Change filed Pursuant to NRS 78.209
For Nevada Profit Corporations

 
1. Name of corporation:
 
TURBINE TRUCK ENGINES, INC.
 
2. The board of directors have adopted a resolution pursuant to NRS 78.209 and
have obtained any required approval of the stockholders.
 
3. The current number of authorized shares and the par value, if any, of each
class or series, if any, of shares before the change:
 
99,000,000 common stock, Par Value $.001
1,000,000 preferred stock, Par Value $.001
 
4. The number of authorized shares and the par value, if any, of each class or
series, if any, of shares after the change:
 
299,000,000 common stock, Par Value $.001
1,000,000 preferred stock, Par Value $.001
 
5. The number of shares of each affected class or series, if any, to be issued
after the change in exchange for each issued share of the same class or series:
 
n/a
 
6. The provisions, if any, for the issuance of fractional shares, or for the
payment of money or the issuance of scrip to stockholders otherwise entitled to
a fraction of a share and the percentage of outstanding shares affected thereby:
 
n/a

 
7. Effective date and time of filing: (optional)     
Date:
Time:
     
8. Signature: (required)
(must not be later than 90 days after the certificate is filed)

 
/s/ [SIGNATURE]
President, CEO
Signature of Officer
Title

 
IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.

     
Nevada Secretary of State Stock Split
This form must be accompanied by appropriate fees.
Revised: 8-31-11